DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/21 has been entered.
Applicant's amendment/arguments filed on 05/13/21 as being acknowledged and entered.  By this amendment claims 1-20 pending and claims 18-20 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent 9,761,707) in view of Hu et al. (US Patent 9,401,410).
Claim 1:  Lin teaches (Fig. 2, 3) a silicon-on-insulator (SOI) structure (100) (col. 5 lines 52-67), comprising: a substrate that includes: a handle layer , an insulation layer 
Claim 2:  Hu teaches (Col. 4 lines 4-10) the trench has a depth greater than about 2 micrometers.  
Claim 3:  Hu teaches (Col. 4 lines 4-10) the trench has a depth of about 3.5 micrometers.

Claim 5:  Hu teaches (Col. 4 lines 11-20) has a thickness ranging between about 500 angstroms and about 0.1 micrometer. 
Claim 6:  Hu teaches (Col. 4 lines 11-20) the first sub-layer of lining oxide has a thickness between about 150 angstroms and about 300 angstroms, and the second sub-layer of pad oxide has a thickness between about 350 angstroms and about 1000 angstroms. 
Claim 7:  Hu teaches (Col. 4 lines 11-20) the sub-layer of lining oxide has a thickness of about 250 angstroms and the sub-layer of pad oxide has a thickness of about 500 angstroms. 
Claim 9:  Lin (Fig. 3) teaches the dielectric layer extends to sidewalls of the trench.  
Claim 10:  Lin teaches (col. 5 lines 52-67) the handle layer comprises a bulk silicon wafer.  
Claim 11:  Lin teaches transistor (Col 12 lines 10-23) formed on the buried layer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent 9,761,707) in view of Hu et al. (US Patent 9,401,410), as applied to claim 1 above, and further in view of DiSarro et al. (US Patent 8,841,174)
Regarding claim 8, as described above, Lin and Hu substantially read on the invention as claimed, except Lin and Hu do not teach the pad oxide comprises tetraethoxysilane (TEOS).  DiSarro teaches trench isolation regions comprising silicon dioxide comprised of TEOS (Col. 4 lines 1-15).  Therefore, it would have been obvious to .
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 2018/0082997) in view of Desko et al. (US PGPub 2013/0209776).
Claim 12:  Li teaches semiconductor structure (Fig. 14), comprising: a substrate that includes: a handle layer (14), an insulation layer [0021] arranged over the handle layer, a buried layer (16) arranged over the insulation layer, and a plurality of trenches (22)  each of which extends downward from an upper surface of the buried layer and terminates in the handle layer [0028]; wherein the buried layer is divided into a plurality of functional areas (11, 12, 13) by the plurality of trenches; and a dielectric layer (30) located on a bottom surface of each of the plurality of trenches and contacting the handle layer a polysilicon region (31) [0028] located in each of the plurality of trenches and contacting the dielectric layer; and a plurality of transistors (70, 74) that are formed in the plurality of function areas respectively.  Li does not teach the transistors electrically connected through metal lines over the plurality of transistors during a charging process.  Desko teaches the transistors electrically connected through metal lines over the plurality of transistors during a charging process to form an operation integrated circuit [0050].  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the 
Claim 13:  Li teaches (Fig. 14) DM2\13378565.1PATENTP20181622US00/N1085-01966each of the plurality of functional areas (11, 12, and 13) is formed between a pair of adjacent trenches (22).  
Claim 14:  Li teaches (Fig. 14) the plurality of functional areas (11, 12, and 13) comprises a first functional area (12) and a second functional area (1370) that is smaller than the first functional area.  
Claim 15:  Li teaches (Fig. 14) a first transistor (70) formed on the buried layer in the first functional area; and a second transistor (74) formed on the buried layer in the second functional area, wherein the first transistor and the second transistor are electrically connected during a charging process. It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior arts teach the identical chemical structure the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the device taught by Li to .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 2018/0082997), as applied to claim 12 above, and further in view of Hu et al. (US Patent 9,401,410).
Regarding claim 16, as described above, Li substantially reads on the invention as claimed, except Li does not teach wherein each of the plurality of trenches has a depth greater than about 2 micrometers.  Hu teaches (Col. 4 lines 4-10) wherein each of the plurality of trenches has a depth greater than about 2 micrometers to promote isolation of the upper substrate layers (Col. 3 lines 3-31).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the depth of the trench taught by Li to have had the depth greater than 2 micrometers to promote isolation of the upper substrate layers (Col. 3 lines 3-31) as taught by Hu.  
Claim 17:  Hu teaches (Col. 4 lines 11-20) the dielectric layer extends to sidewalls of the trench and comprises a sub-layer of lining oxide with a thickness of about 250 angstroms and a sub-layer of pad oxide with a thickness of about 500 angstroms. Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Primary Examiner, Art Unit 2814